EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim please replace formula (II) with the following:

HO—[CH2—O]n—H 	(II)

DETAILED ACTION

The Amendment and IDS filed by Applicant on 10/12/2020 are entered.

New claim 18 is added.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 03/12/02 have been fully considered and they are found persuasive.

The rejection of claims 1-18 under 35 U.S.C. 103 as being unpatentable over Buske, U.S. Patent No. 4,232,125 (hereinafter “Buske”) in view of Corte et al., U.S. Patent No. 3,925,264 (hereinafter “Corte”) is withdrawn.

Allowable Subject Matter/Reasons for Allowance
Claims 1-18 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Buske and Corte. Buske teaches a process for preparing amino-methylated bead polymers. See Buske, Abstract. Buske further teaches a process step of converting monomer comprising a monovinylidene aromatic compounds (styrene and divinylbenzene), polystyrene and at least one initiator to a bead polymer. See Buske, col. 2, lines 35-60. Buske further teaches contacting the bead polymer with a phthalimide or maleimide and aldehyde with an acid catalyst to produce a phtalimidomethylated bead polymer. See Buske, col. 3, lines 20-36, col. 4, lines 3-15 and lines 26-30. Buske further teaches hydrolyzing the phtalimidomethylated bead polymer. See Buske, col. 5, lines 43-57 & col. 6, lines 40-57. Corte teaches in analogous art a process for producing anion exchanger 

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Buske and Corte to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        

rdh